Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 8-10, 14 and 15 are pending in the present application.  The instant claims are rejected as indicated below. 

Double Patenting
The provisional rejection of claim 12 on the ground of nonstatutory double patenting over claims of copending Application Nos. 16/272,426 and 16/276,004 is made moot by the cancellation of the instant claim.
The provisional rejection of claims 1, 8-10, 14 and 15 on the ground of nonstatutory double patenting over claims of copending Application Nos. 16/272,426 and 16/276,004 is maintained. 
Applicant's statement that the rejection be held in abeyance until allowable subject matter has been agreed upon is noted. 

Claim Rejections - 35 USC §103
The rejection of claim 12 under 35 U.S.C. 103 over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/11/2019) in view of Alexandre et al. (Am. J. Clin. Oncol., 2002) and Carter et al. (US 2006/0247186) is made moot by the cancellation of the instant claim.

The rejection of claims 1, 8-10, 14 and 15 under 35 U.S.C. 103 over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/11/2019) in view of Alexandre et al. (Am. J. Clin. Oncol., 2002) and Carter et al. (US 2006/0247186) is maintained.
Amin et al. teaches saffron, which contains safranal, as an anticancer drug useful against hepatocellular carcinoma (HCC) (see the entire article especially Abstract; page 858, Plant Material and Preparation). The reference teaches orally administering various doses of saffron; exemplifies a dose of saffron containing about 10 µg safranal/kg body weight and teaches saffron sensitizes cancer cells to the effects of other chemotherapeutics (see page 858, Plant Material and Preparation; Treatment Regimen; Discussion).

The instant claims differ from the reference by reciting
the combination of safranal and a TOP1 inhibitor, such as, topotecan wherein the amount of TOP1 inhibitor with respect to the content of safranal is 0.1:1 to 10:1 by weight (see instant claims 1 and 10);
administration of safranal first to sensitize the cancer cells prior to exposure to the TOP1 inhibitor (see instant claim 1); and
the drugs are compounded together, administered separately or sequentially (see instant claims 14 and 15).

However, Alexandre teaches topotecan, a topoisomerase I inhibitor, is known to have clinical activity in hepatocellular carcinoma during a phase II study (see the entire article, especially Abstract, page 198, col. 2, 1st full paragraph).
As recognized by MPEP § 2144.06(I):

    PNG
    media_image1.png
    325
    639
    media_image1.png
    Greyscale

Therefore, the combination comprising safranal and a topoisomerase 1 inhibitor, such as, topotecan, for treatment of hepatocellular cancer would have been obvious to one skilled in the art at the time of the present invention. The motivation is based on the knowledge in the art of the utilization of a composition comprising each of safranal and a TOP1 inhibitor, such as, topotecan for the treatment of hepatocellular cancer.
Because, saffron is taught by Amin to sensitize cancer cells to the effects of other chemotherapeutics, the skilled artisan in the art would have been motivated to administer saffron first. The motivation would be based on the teaching by Amin of the sensitization of cancer cells to the effects of other chemotherapeutics by saffron.

The claimed invention also differs by reciting (i) wherein the amount of TOP 1 inhibitor with respect to the content of safranal is 0.1:1 to 10:1 by weight, (ii) the drugs are compounded together, administered separately or sequentially and (iii) administration of safranal first to sensitize the cancer cells prior to exposure to the TOP1 inhibitor.
However,
determining the amount of safranal and/or topotecan in the composition that would result in optimum treatment of hepatocellular cancer would require only routine experimentation which would have been within the level of skill of the ordinary artisan in the pharmaceutical/medical art at the time of the present invention;
combination therapy wherein drugs are compounded together or administered separately or sequentially is known in the medical art (see for example, Carter et al., paragraph 0048) and
the fact that applicant determined that safranal, in saffron, sensitizes cancer cells to topotecan does not lend patentability to an otherwise obvious sequence of administration of the active ingredients in the composition. In addition, as evidenced by the art, Amin teaches saffron sensitizes cancer cells to the effects of other chemotherapeutics.
In essence, based on the teachings of the prior art and the level of skill of the ordinary artisan in the art at the time of the present invention, the claimed invention is rendered prima facie obvious.

The rejection of claim 12 under 35 U.S.C. 103 over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/11/2019) in combination with Rezaee et al. (Iran J. Basic Med. Sci., 2013, cited by applicant on IDS submitted 04/11/2019), Alexandre et al. (Am. J. Clin. Oncol, 2002 cited by applicant on IDS submitted 01/29/2020) and Carter et al. (US 2006/0247186) is made moot by the cancellation of the instant claim.

The rejection of claims 1, 8-10, 14 and 15 under 35 U.S.C. 103 over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/11/2019) in combination with Rezaee et al. (Iran J. Basic Med. Sci., 2013, cited by applicant on IDS submitted 04/11/2019), Alexandre et al. (Am. J. Clin. Oncol, 2002 cited by applicant on IDS submitted 01/29/2020) and Carter et al. (US 2006/0247186) is maintained.
Amin et al. teaches saffron, which contains safranal, as an anticancer drug useful against hepatocellular carcinoma (HCC) (see the entire article especially Abstract; page 858, Plant Material and Preparation). The reference teaches orally administering various doses of saffron; exemplifies a dose of saffron containing about 10 µg safranal/kg body weight and teaches saffron sensitizes cancer cells to the effects of other chemotherapeutics (see page 858, Plant Material and Preparation; Treatment Regimen; Discussion); and 
Rezaee et al. teaches isolated safranal has anticancer property in a dose- dependent way (see the entire article, especially pages 22-23, Cytotoxic effects).  Based on the teachings of Amin that a composition comprising safranal is useful in treatment of liver cancer and that of Rezaee that isolated safranal has anticancer property, the skilled artisan would have the reasonable expectation the safranal in the composition of Amin is involved in the anticancer property against hepatocellular carcinoma.  Making said determination would require only routine experimentation which would have been within the level of skill of the ordinary artisan in the cancer art at the time of the present invention. 
The instant claims differ from the reference by reciting 
the combination safranal and a TOP1 inhibitor, such as, topotecan wherein the amount of TOP1 inhibitor with respect to the content of safranal is 0.1:1 to 10:1 by weight (see instant claims 1 and 10); 
administration of safranal first to sensitize the cancer cells prior to exposure to the TOP1 inhibitor (see instant claim 1); and 
the drugs are compounded together, administered separately or sequentially (see instant claims 14 and 15). 
However, Alexandre teaches topotecan, a topoisomerase 1 inhibitor, is known to have clinical activity in hepatocellular carcinoma during a phase II study (see the entire
article, especially Abstract, page 198, col. 2, 1st full paragraph).
Also, as recognized by MPEP § 2144.06(I):
    PNG
    media_image1.png
    325
    639
    media_image1.png
    Greyscale

Therefore, the combination comprising safranal and a topoisomerase 1 inhibitor, such as, topotecan, for treatment of hepatocellular cancer would have been obvious to one skilled in the art at the time of the present invention. The motivation is based on the knowledge in the art of the utilization of a composition comprising each of safranal and a TOP1 inhibitor, such as, topotecan for the treatment of hepatocellular cancer.
Because, saffron is taught by Amin to sensitize cancer cells to the effects of other chemotherapeutics, the skilled artisan in the art would have been motivated to administer saffron first. The motivation would be based on the teaching by Amin of the sensitization of cancer cells to the effects of other chemotherapeutics by saffron.

The claimed invention also differs by reciting (i) wherein the amount of TOP1 inhibitor with respect to the content of safranal is 0.1:1 to 10:1 by weight, (ii) the drugs are compounded together, administered separately or sequentially and (iii) administration of safranal first to sensitize the cancer cells prior to exposure to the
TOP1 inhibitor.
However,
determining the amount of safranal and/or topotecan in the composition that would result in optimum treatment of hepatocellular cancer would require only routine experimentation which would have been within the level of skill of the ordinary artisan in the pharmaceutical/medical art at the time of the present invention;
combination therapy wherein drugs are compounded together or administered separately or sequentially is known in the medical art (see for example, Carter et al., paragraph 0048) and
the fact that applicant determined that safranal, in saffron, sensitizes cancer cells to topotecan does not lend patentability to an otherwise obvious sequence of administration of the active ingredients in the composition.  In addition, as evidenced by the art, Amin teaches saffron, which contains safranal, sensitizes cancer cells to the effects of other chemotherapeutics.
In essence, based on the teachings of the prior art and the level of skill of the ordinary artisan in the art at the time of the present invention, the claimed invention is rendered prima facie obvious.

Response to Arguments under 35 USC § 103
Applicant continues to argue
Amin and Alexander fail to teach or suggest a method of treating liver cancer combination of drugs to treat liver cancer comprising safranal or a pro-drug and a TOP1 inhibitor, wherein the pro- drug is selected from a safranal salt, hemiacetal, acetal, thioacetal, silylether, tautomer, isomer, and combinations thereof and the TOP1 inhibitor is present in 1:1 to 10:1 by weight, with respect to the content of the safranal of the combination. The Amin reference also fails to teach or suggest the administration of safranal first to sensitize the liver cancer cells prior to exposure to the TOP1;
Alexander teaches another synthetic drug “oxaliplatin” is known to synergize topotecan;
The presently claimed treatment regimen (which includes the claimed ratio of safranal and TOP1 inhibitor) exhibits synergistic effects (see paragraph [0097] of the subject specification and experimental examples), further indicating that the claimed method is not obvious over the teachings of the cited references; the ratio ranges recited in claims 1 and 10 are not overlapping or within ratio ranges disclosed by the prior art (with reference to MPEP 2144.05); a particular parameter must first be recognized as a result effective variable, (i.e., a variable which achieves a recognized result), before the determination of optimum or workable ranges of said variable might be characterized as routine experimentation, the Office has not appropriately shown that safranal and/or topotecan were understood to be result-effective variables for the treatment of hepatocellular carcinoma; and 
the Carter and Rezaee references also fail to teach or suggest the limitations of claims 1 and 10 previously discussed.
Applicant's argument was considered but not persuasive for the following reasons.
As noted in previous Office Actions, 103 rejection does not require all limitations 
in the claimed invention to be taught by each reference.  The only requirement is that there is a reason to combine the references.
As discussed above and in previous Office Actions, 
Amin teaches, saffron, containing safranal, for treatment of hepatocellular carcinoma (HCC) and sensitizing cancer cells to the effects of other chemotherapeutics;
Rezaee teaches dose-dependent effect of safranal as an anticancer agent and
Alexandre teaches TOP1 inhibitor, topotecan, for treating HCC. 
Because, combination therapy was well-known in the medical/pharmaceutical art at the time of the present invention, the combination of safranal or safranal containing composition and a TOP1 inhibitor for treating HCC would have been obvious to the skilled artisan in the art at the time of the present invention.  As noted by MPEP § 2144.06(I), the idea to combine flows logically from their having been individually taught in the prior art for the same use.
Applicant also argues the references do not teach the claimed ratio and the Office has not appropriately shown that safranal and/or topotecan were understood to be result- effective variables for treatment of hepatocellular and the claimed regimen exhibits synergistic effects (reference to paragraph [0097]).
As noted above and in previous Office Actions, Rezaee et al. teaches the dose-dependent effect of safranal as an anticancer agent, i.e., result effective variable.  There is no requirement that the effect has to be shown in HCC for said result effectiveness to have been obvious to the skilled artisan in the art at the time of the present invention.
Additionally, the determination of the amounts of the compounds in the 
composition that would be effective in treating HCC would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  Applicant’s attention is also directed to the present specification which notes that determination of dosing is known in the art.  See for example:

    PNG
    media_image2.png
    190
    643
    media_image2.png
    Greyscale
In essence, the determination of the amounts of the compounds in the composition that would be effective in treating HCC would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  MPEP § 2144.05 cited by applicant also states: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Lastly, applicant argues the presently claimed treatment regimen exhibits  
synergistic effects with reference to paragraph [0097] of the subject specification and experimental examples.
Paragraph [0097] states “[P]referably, the relative amounts of safranal and TOP1 inhibitor will be such that therapeutic synergism, that is, an effect greater than can be achieved with either agent used individually”.  However, there is no reference to what said “relative amounts” would be and there is no evidence on record showing that the claimed ratios would result in synergism as argued by applicant.  
Additionally, as noted above and in previous Office Actions, Amin teaches safranal containing composition, i.e., saffron, sensitizes the cancer cells to other chemotherapies.  Therefore, the skilled artisan in the medical art would have had the reasonable expectation of a greater effect when saffron (which contains safranal) is utilized in combination with other chemotherapeutic agents, such as, topotecan in treating HCC.  
Applicant’s reference to Alexander as teaching “oxaliplatin” known to synergize topotecan is noted but does not nullify the teaching of Amin that safranal containing composition also sensitizes cancer cells to other chemotherapies.
For these reasons, the rejections claims 1, 8-10, 12, 14 and 15 under 35 U.S.C. 103 over (i) Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/11/2019) in view of Alexandre et al. (Am. J. Clin. Oncol., 2002) and Carter et al. (US 2006/0247186) and (ii) Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/11/2019) in combination with Rezaee et al. (Iran J. Basic Med. Sci., 2013, cited by applicant on IDS submitted 04/11/2019), Alexandre et al. (Am. J. Clin. Oncol, 2002 cited by applicant on IDS submitted 01/29/2020) and Carter et al. (US 2006/0247186) are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA P BADIO/Primary Examiner, Art Unit 1628